89 F.3d 823
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Jose QUINONES-PITA, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 95-1502.
United States Court of Appeals, First Circuit.
June 24, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO [Hon.  Jose Antonio Fuste, U.S. District Judge ]
Jose Quinones-Pita on brief pro se.
Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco, Assistant United States Attorney, and Nelson Perez-Sosa, Assistant United States Attorney, on brief for appellee.
D. PUERTO RICO
AFFIRMED.
Before SELYA, CYR, and LYNCH, Circuit Judges.
Per Curiam.


1
We have reviewed the parties' briefs and the record on appeal.   We affirm essentially for the reasons stated in the district court's opinion and order, dated March 15, 1995.


2
Affirmed.